Appeals by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County, rendered November 7, 1975, convicting each of them of unlawful possession, etc., of untaxed cigarettes, as a felony, upon a plea of guilty, and imposing sentence. Judgments affirmed. There was probable cause, on the basis of the personal observations of two investigators, for the issuance of a search warrant. Defendants’ applications to withdraw their pleas of guilty were properly denied since the Criminal Term did not violate its promise as to sentence. Hopkins, Acting P. J., Cohalan, Rabin and Titone, JJ., concur; Martuscello, J., concurs in the result, with the following memorandum: Although the affidavit submitted in support of the search warrant was insufficient to justify the issuance of said warrant, I nevertheless vote to affirm on the constraint of People v Giammarino (53 AD2d 871).